DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 5 July 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0081646 application as required by 37 CFR 1.55.
 
Specification
The disclosure is objected to because of the following informalities: 
[0028]: “The method for threating” appears to be a typographical error for “The method for treating.”
[00116]: “the high purity oxygen gas may be flown into the chamber” appears to be a typographical error for “the high purity oxygen gas may be flowed into the chamber.”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18 and 62 (Fig. 1); 114, 115, and 121a in Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claim 1: In lines 4-5, Applicant is respectfully advised to amend “applying pressure” to “applying a pressure” to provide the antecedent needed for line 7 (“the pressure”).
Claim 8: Applicant is respectfully advised to amend “maintaining an internal pressure . . . at a predetermined range” to “maintaining an internal pressure . . . within a predetermined range” or “in a predetermined range” since a single “an internal pressure” cannot be “at” a pressure range (i.e., at each of the pressures of the range). 
Claim 15: In line 9, Applicant is respectfully advised to amend “applying pressure” to “applying a pressure” to provide the antecedent needed for line 11 (“the pressure”).
Appropriate correction is required.

Claim Interpretation
The claims use the terms “micro pores” and “meso pores” (e.g., claim 2). These terms are not defined by the specification. The prior art indicates that “micropore” refers to a pore of about 2 to about 20 Angstroms in diameter while “mesopore” refers to a pore of about 20 to about 500 Angstroms in diameter, as evidenced by Redding (US 2016/0059211 A1) ([0014]). These terms will be interpreted consistent with these definitions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5: The claim recites, “using an oxygen bombe having an oxygen concentration of 90 % or more of a total weight of the oxygen bombe.” It is unclear what is meant by an “oxygen bombe,” and it is unclear how the limitations of the claim can be met. A definition for the term does not appear in the specification. The term “oxygen bomb” (assumed to be an alternate spelling) appears to be regarded in the prior art as an oxygen-holding vessel that can be made of steel, as evidenced by Strohmaier et al. (US 2004/0158087 A1) at [0065]. Given the relative specific masses of gaseous oxygen and steel, it is unclear how a volume of oxygen could have an oxygen concentration of 90 % or more of a total weight of an oxygen bombe. Furthermore, because “oxygen concentration” is usually taken as a measure of partial pressure or fractional volume relative to a pressure or volume of a gas sample, it does not appear that oxygen can be construed as a percentage of a total weight of some entity that includes a steel vessel. For the purposes of examination only, the claim will be interpreted as reciting that supplied oxygen to the ozone generator is 90% pure oxygen.
Claim 6: The term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only, the term “high purity oxygen gas” will be interpreted as met by an “oxygen gas.”
Claim 11: The claim recites “Teflon.” “Teflon” is a registered trademark of Chemours. If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. See MPEP 2173.05(u). For the purposes of examination only, “Teflon” will be interpreted as “PTFE.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Valdés et al. (2002, Effect of ozone treatment on surface properties of activated carbon. Langmuir, 18(6), 2111-2116, hereinafter “Valdés”) in view of Choi et al. (WO2018106031A1, hereinafter “Choi,” and referencing the provided Espacenet machine translation).
Regarding claim 1, Valdés teaches a method (§2.1: “treated”) for modifying the surface chemistry and textural characteristics of activated carbon caused by the action of ozone, the activated carbon being for use in eliminating contaminants from water (p. 2111, col. 2, “The purpose”) (i.e., a method for treating activated carbon for a water purifier) comprising:
in a fixed bed reactor loaded with 2 g of carbon, treating the activated carbon with ozone fed from an ozone generator at 1 atm (§2.1) (i.e., inserting the activated carbon into a chamber; injecting ozone generated from an ozone generator into the chamber, and applying a pressure to the chamber, noting that “loaded” makes the “inserting” implicit); and
obtaining samples of carbon with developed porosity, increased surface area, and an increase in micropore volume after 10 minutes of ozone exposure (Table 5; p. 2116, col. 1, §3.2) (i.e., modifying a surface of the activated carbon inserted into the chamber based on applying the pressure to the chamber that holds the ozone and the activated carbon).
Regarding the limitation of “applying pressure,” because the pressure can be in a range that is above and below atmospheric pressure ([00124]), this limitation is interpreted broadly as “establishing a pressure.” 
Regarding the limitation of “modifying a surface . . . based on applying the pressure,” this limitation is interpreted broadly as “modifying a surface . . . at the applied pressure” since ozone must be provided at some pressure for the modification by ozone to be possible; i.e., “based on” is not interpreted to imply a modification that is mediated by some critical value of pressure. 
However, Valdés does not explicitly disclose activated carbon configured to be included in a carbon block of a filter.
Choi discloses a water purifier (Fig. 4; [0071]) comprising a filter module 120 ([0072]) that includes activated carbon ([0021]). Choi teaches that the rigidity of the filter can be secured by providing the filter as a block ([0021], [0106]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Valdés by providing activated carbon configured to be included in a carbon block of a filter as taught by Choi because (1) Valdés teaches that activated carbon is to be used for the elimination of contaminants from water (Valdés, p. 2111, col. 2, “The purpose”) but does not specify the device in which the activated carbon should be provided, and (2) a filter block can provide rigidity to a filter comprising activated carbon (Choi, [0021], [0106]).

Regarding claim 3, Valdés teaches the use of activated carbon having a particle size of 500-800 μm (§2.1) (i.e., activated carbon having a thickness of less than 10 mm). 

Regarding claim 6, Valdés teaches the feeding of ozone to the reactor for exposure times ranging from 10 to 120 minutes (§2.1). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Regarding claim 13, Valdés teaches a constant ozone flow at 1 atm (§2.1), or 1.01325 bar, so it would have been prima facie obvious to maintain an ozone pressure in the chamber in a range of 0.05 to 1.5 bar.

Regarding claim 14, Valdés teaches exposure times that include 60 and 120 minutes (§2.1), so it would have been prima facie obvious to perform the surface modification within a range of 60 to 300 minutes.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Valdés in view of Choi, as applied to claim 1 above, and further in view of Chiang et al. (2002, Ozonation of activated carbon and its effects on the adsorption of VOCs exemplified by methylethylketone and benzene. Chemosphere, 47(3), 267-275).
Regarding claim 2, Valdés teaches that after 10 minutes of ozone exposure, the volume of micropores increases, as does the volume of mesopores (Table 5, comparing samples F and F-10) (i.e., modifying the surface of the activated carbon comprises forming micro pores and meso pores in the activated carbon).
However, Valdés in view of Choi does not explicitly disclose a volume of the micro pores is 85 to 95 % of a total pore volume of the activated carbon, or a volume of the meso pores is 5 to 15 % of the total pore volume of the activated carbon.
Chiang discloses a method for treating activated carbon by ozone (§2) to increase pore structure at the micropore level (§4). Chiang teaches activated carbon treated by ozone oxidation AC(O3) having a micropore volume MV of 0.344 cm3/g, versus 0.400 cm3/g total pore volume (Table 1) (i.e., a volume of the micro pores is 86% of a total pore volume of the activated carbon). Chiang teaches adsorption capacity was believed to be proportional to cumulative micropore volume (p. 267, col. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Valdés in view of Choi by providing a volume of the micro pores is 85 to 95 % of a total pore volume of the activated carbon as taught by Chiang because adsorption capacity was believed to be proportional to cumulative micropore volume (Chiang, p. 267, col. 2).

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Valdés in view of Choi, as applied to claim 1 above, and further in view of Sato et al. (US 2018/0327264 A1, hereinafter “Sato”).
Regarding claim 4, Valdés in view of Choi does not explicitly disclose that injecting the ozone comprises generating the ozone by the ozone generator using oxygen as a raw material.
Sato discloses an ozone generating method ([0032]) that uses a high purity oxygen cylinder 991 (Fig. 1; [0107]) to provide oxygen to an ozone generator 1 ([0108]) that supplies an ozone treatment chamber 12 ([0110]). Sato teaches that the ozone generator uses oxygen gas as a raw material gas, which allows a high concentration ozone to be generated ([0033]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Valdés in view of Choi by generating the ozone by the ozone generator using oxygen as a raw material as taught by Sato because by using oxygen gas as a raw material gas, a high concentration ozone to be generated (Sato, [0033]).

Regarding claim 7, Valdés teaches a constant ozone flow of 76 mg of O3/min (§2.1). However, Valdés in view of Choi does not explicitly disclose that maintaining an oxygen inflow into the ozone generator with a flow rate in a range from 0.2 to 5 L/min of oxygen.
Sato teaches the supplying of oxygen gas 994 to a generator 1 with a high flow rate of not less than 3 L/min ([0128]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Valdés in view of Choi by maintaining an oxygen inflow into the ozone generator with a flow rate in a range from 0.2 to 5 L/min of oxygen as taught by Sato because (1) Valdés does not teach the oxygen flow rate required to obtain the desired ozone flow rate, (2) the prior art teaches a flow rate of 3 L/min in an ozone treatment application (Sato, [0128]), and (3) Sato teaches that the flow rate of oxygen is a result-effective variable (Sato, [0128]: “not less than”), and a skilled practitioner would have found it prima facie obvious to optimize a result-effective variable. MPEP 2144.05 II A, B.

Regarding claim 8, Valdés in view of Choi does not explicitly disclose (i) a discharge tube of the ozone generator or (ii) maintaining an internal pressure of the discharge tube at a predetermined range.
Regarding (i), Sato teaches an ozone generator 1 having an outlet that outputs ozonized oxygen gas 996 (Fig. 1; [0110]), the gas stream 996 being carried in a conduit or tube, as represented schematically in the drawing (see, for example, valves 992 and 993 in a schematically identical tube). Because Valdés teaches the feeding of ozone to a reactor (§2.1), in view of the figure of Sato, the providing of a tube, which may be regarded as a discharge tube, would have been prima facie obvious.
Regarding (ii), since Valdés teaches a constant ozone flow at 1 atm (§2.1), it would have been prima facie obvious to maintaining an internal pressure of a discharge tube near 1 atm, within some acceptable degree of variation as judged by the skilled practitioner (i.e., at a predetermined range).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Valdés in view of Choi and Sato, as applied to claim 4 above, and as evidenced by Ota et al. (US 8,409,520 B2, hereinafter “Ota”).
Sato teaches an oxygen cylinder 991 having oxygen of not less than 99.99% purity for supplying the ozone generator ([0107]), wherein the cylinder may be regarded as an oxygen bomb, as evidenced by Ota (Fig. 1; col. 4, line 4) (i.e., an oxygen bombe supplying an oxygen that is 90% pure or more).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Valdés in view of Choi and Sato, as applied to claim 8 above, and further in view of Mawhinney et al. (2001, FTIR study of the oxidation of amorphous carbon by ozone at 300 K—Direct COOH formation. Carbon, 39(8), 1167-1173, hereinafter “Mawhinney”).
Valdés in view of Choi and Sato does not explicitly disclose that maintaining the internal pressure of the discharge tube comprises maintaining the internal pressure of the discharge tube in a range of 0.001 to 0.1 MPa.
Mawhinney discloses an investigation of the reaction of ozone with activated carbon (Abstract). Mawhinney teaches that a carbon sample (p. 1169, col. 1, line 3) is exposed to ozone at pressures from 0.5-10 Torr (p. 1169, col. 1, “Ozone exposures”), noting that 10 Torr is about 0.0013 MPa. Mawhinney teaches that a system capable of producing such a vacuum allows the preparation of ozone at an initial purity of 97% (p. 1169, col. 1, “The ozone”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Valdés in view of Choi and Sato by maintaining the internal pressure of the discharge tube in a range of 0.001 to 0.1 MPa as taught by Mawhinney because a system capable of producing such a vacuum allows the preparation of ozone at an initial purity of 97% (Mawhinney, p. 1169, col. 1, “The ozone”).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Valdés in view of Choi, as applied to claim 1 above, and further in view of Lee (US 2017/0036983 A1).
Regarding claim 10, Valdés in view of Choi does not explicitly disclose that injecting the ozone and modifying the surface of the activated carbon comprise maintaining a closed state of a discharge pipe, the discharge pipe being connected to the chamber and configured to communicate with an interior of the chamber based on operation of a valve.
Lee discloses a method for producing ozonized biochar (claim 1). Lee teaches an ozonization reactor chamber space 107 comprising a valve 112 on a tail gas recycling tube 111 (Fig. 3; [0035]) (i.e., a discharge pipe being connected to the chamber and configured to communicate with an interior of the chamber based on operation of a valve). Lee teaches that a closed system can be provided to ensure that the intended amount of ozonization reactants are present, and to promote a reaction that is uniform and homogeneous ([0081]). 
It is noted that both Valdés and Lee teach methods of ozonating materials derived from coal (Valdés, §2.1: “bituminous origin”; Lee, [0073]: “a material acquired from . . . natural coal materials”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Valdés in view of Choi by injecting the ozone and modifying the surface of the activated carbon such that a closed state of a discharge pipe is maintained, the discharge pipe being connected to the chamber and configured to communicate with an interior of the chamber based on operation of a valve as taught by Lee because (1) a closed system can promote a homogeneous reaction (Lee, [0081]), and (2) it would have been prima facie obvious for the skilled practitioner to utilize a valve 112 (Lee, Fig. 3) to maintain the system in a closed state. 

Regarding claim 11, Lee teaches that stainless steel, PTFE, and synthetic rubber are ozone-compatible materials (claim 7), so it would have been prima facie obvious to provide a discharge pipe made of one of PTFE, stainless steel, or rubber.

Regarding claim 12, as discussed above, Lee teaches that a closed system can be provided to ensure that the intended amount of ozonization reactants are present, and to promote a reaction that is uniform and homogeneous ([0081]), so it would have been prima facie obvious to maintain the chamber in a closed state.

Claims 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Valdés, and as evidenced by Chiang.
Regarding claim 15, Choi discloses a water purifier (Fig. 4; [0071]) comprising a filter module 120 ([0072]) (i.e., a filter for a water purifier) comprising:
a housing 110 ([0073]) with an upper cap 113 ([0074]) that defines an inlet 111 and an outlet 112 ([0073]) (i.e., a filter housing that defines an inlet and an outlet); and
the filter module 120, the filter module being configured as a block ([0021], [0106]) comprising activated carbon ([0021]) (i.e., a filter module disposed inside the filter housing and configured to purify water received through the inlet and supply purified water to the outlet, wherein the filter module comprises a carbon block including activated carbon).
However, Choi does not explicitly disclose that the activated carbon has been treated by operations comprising inserting the activated carbon into a chamber, injecting ozone generated from an ozone generator into the chamber, and applying pressure to the chamber, and modifying a surface of the activated carbon inserted into the chamber based on applying the pressure to the chamber that holds the ozone and the activated carbon.
Valdés discloses a commercial activated carbon for which modifications in surface properties are produced by its ozonation (Abstract), the activated carbon being used to eliminate contaminants from water (p. 2111, col. 2, “The purpose”). Valdés teaches that the modifications are performed by feeding ozone from an ozone generator into a fixed bed reactor loaded with 2 g of carbon at 1 atm (§2.1) (i.e., the activated carbon has been treated by operations comprising inserting the activated carbon into a chamber, injecting ozone generated from an ozone generator into the chamber, and applying pressure to the chamber, noting that “loaded” makes the “inserting” implicit), with the effect of developing porosity, increasing surface area, and increasing micropore volume after 10 minutes of ozone exposure (Table 5; p. 2116, col. 1, §3.2) (i.e., modifying a surface of the activated carbon inserted into the chamber based on applying the pressure to the chamber that holds the ozone and the activated carbon).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Choi by treating the activated carbon by operations comprising inserting the activated carbon into a chamber, injecting ozone generated from an ozone generator into the chamber, and applying pressure to the chamber, and modifying a surface of the activated carbon inserted into the chamber based on applying the pressure to the chamber that holds the ozone and the activated carbon as taught by Valdés because (1) treatment of activated carbon by ozonation can increase micropore volume (Valdés, Table 5; p. 2116, col. 1, §3.2), and (2) adsorption capacity was believed to be proportional to cumulative micropore volume (Chiang, p. 267, col. 2).
Regarding the limitation of “applying pressure,” because the pressure can be in a range that is above and below atmospheric pressure ([00124]), this limitation is interpreted broadly as “establishing a pressure.” 
Regarding the limitation of “modifying a surface . . . based on applying the pressure,” this limitation is interpreted broadly as “modifying a surface . . . at the applied pressure” since ozone must be provided at some pressure for the modification by ozone to be possible; i.e., “based on” is not interpreted to imply a modification that is mediated by some critical value of pressure. 

Regarding claim 17, Valdés teaches the use of activated carbon having a particle size of 500-800 μm (§2.1) (i.e., activated carbon having a thickness of less than 10 mm).

Regarding claim 20, Valdés teaches a constant ozone flow at 1 atm (§2.1), or 1.01325 bar, so it would have been prima facie obvious to maintain an ozone pressure in the chamber in a range of 0.05 to 1.5 bar.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Valdés, as applied to claim 15 above, and further in view of Chiang.
Regarding claim 2, Valdés teaches that after 10 minutes of ozone exposure, the volume of micropores increases, as does the volume of mesopores (Table 5, comparing samples F and F-10) (i.e., the activated carbon in the carbon block has micro pores and meso pores).
However, Choi in view of Valdés does not explicitly disclose a volume of the micro pores is 85 to 95 % of a total pore volume of the activated carbon, or a volume of the meso pores is 5 to 15 % of the total pore volume of the activated carbon.
Chiang discloses a method for treating activated carbon by ozone (§2) to increase pore structure at the micropore level (§4). Chiang teaches activated carbon treated by ozone oxidation AC(O3) having a micropore volume MV of 0.344 cm3/g, versus 0.400 cm3/g total pore volume (Table 1) (i.e., a volume of the micro pores is 86% of a total pore volume of the activated carbon). Chiang teaches adsorption capacity was believed to be proportional to cumulative micropore volume (p. 267, col. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Choi in view of Valdés by providing a volume of the micro pores is 85 to 95 % of a total pore volume of the activated carbon as taught by Chiang because adsorption capacity was believed to be proportional to cumulative micropore volume (Chiang, p. 267, col. 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Valdés, as applied to claim 15 above, and further in view of Sato. 
Regarding claim 18, Valdés teaches a constant ozone flow of 76 mg of O3/min (§2.1). However, Valdés in view of Choi does not explicitly disclose that maintaining an oxygen inflow into the ozone generator with a flow rate in a range from 0.2 to 5 L/min of oxygen.
Sato discloses an ozone generating method ([0032]) that uses a high purity oxygen cylinder 991 (Fig. 1; [0107]) to provide oxygen to an ozone generator 1 ([0108]) that supplies an ozone treatment chamber 12 ([0110]). Sato teaches the supplying of oxygen gas 994 to a generator 1 with a high flow rate of not less than 3 L/min ([0128]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Choi in view of Valdés by maintaining an oxygen inflow into the ozone generator with a flow rate in a range from 0.2 to 5 L/min of oxygen as taught by Sato because (1) Valdés does not teach the oxygen flow rate required to obtain the desired ozone flow rate, (2) the prior art teaches a flow rate of 3 L/min in an ozone treatment application (Sato, [0128]), and (3) Sato teaches that the flow rate of oxygen is a result-effective variable (Sato, [0128]: “not less than”), and a skilled practitioner would have found it prima facie obvious to optimize a result-effective variable. MPEP 2144.05 II A, B.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Valdés, as applied to claim 15 above, and further in view of Mawhinney.
Choi in view of Valdés does not explicitly disclose maintaining an internal pressure of a discharge tube of the ozone generator in a range of 0.001 to 0.1 MPa.
Mawhinney discloses an investigation of the reaction of ozone with activated carbon (Abstract). Mawhinney teaches that a carbon sample (p. 1169, col. 1, line 3) is exposed to ozone at pressures from 0.5-10 Torr (p. 1169, col. 1, “Ozone exposures”), noting that 10 Torr is about 0.0013 MPa. Mawhinney teaches that a system capable of producing such a vacuum allows the preparation of ozone at an initial purity of 97% (p. 1169, col. 1, “The ozone”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter of Choi in view of Valdés by maintaining an internal pressure of a discharge tube of the ozone generator in a range of 0.001 to 0.1 MPa as taught by Mawhinney because a system capable of producing such a vacuum allows the preparation of ozone at an initial purity of 97% (Mawhinney, p. 1169, col. 1, “The ozone”).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772